DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9, 11-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dadkhah Tehrani et al. (U.S. Patent No. 10,155,318) in view of Sato et al. (U.S. Patent No. 9,275,914).
Regarding to claim 1, Dadkhah Tehrani teaches a method for controlling flatness of a wafer comprising the steps of:
providing a holding member having a holding surface comprising a plurality of segments (Fig. 4, element 406; column 10, line 4), wherein each of the plurality of segments comprises a dry adhesive fiber structure (Fig. 3, column 8, lines 14-18; lines 55-58);
making the holding surface of the holding member adhere to a wafer to make the holding member hold the wafer (Fig. 4, column 10, lines 24-26, column 11, lines 10-22, making the holding surface of the holding member 406 adhere to wafer 408 to make the holding member hold the wafer);
obtaining information of the wafer by measuring pressure (column 10, lines 25-28); and
releasing adhesion of the dry adhesive fiber structures to the wafer in a part of the plurality of segments of the holding surface of the holding member based on the information (column 18, lines 3-10).
Dadkhah Tehrani does not explicitly disclose obtaining information on flatness of the wafer by measuring flatness of the wafer and releasing adhesion of the dry adhesive fiber structures to the wafer in a part of the plurality of segments of the holding surface of the holding member based on the information on flatness.
Sato discloses obtaining information on flatness of a wafer by measuring flatness of the wafer and releasing adhesion structures to the wafer in a part of the plurality of segments of the holding surface of the holding member based on the information on flatness (Fig. 1, column 3, lines 42-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dadkhah Tehrani in view of Sato to obtain information on flatness of the wafer by measuring flatness of the wafer and releasing adhesion of the dry adhesive fiber structures to the wafer in a part of the plurality of segments of the holding surface of the holding member based on the information on flatness in order to improve coating uniformity, thus to enhance reliability.
Regarding to claim 3, Sato teaches the step of obtaining the information on flatness is a step of measuring flatness of the wafer in a state of being held by the holding member to obtain the information on flatness (Fig. 1, column 3, lines 40-45).
Regarding to claim 4, Dadkhah Tehrani teaches as the dry adhesive fiber structure, a dry adhesive fiber structure comprising a plurality of microfibers and/or a plurality of nanofibers is used (Fig. 3, column 7, lines 14-17, plurality of microfibers).
Regarding to claim 9, Sato teaches controlling flatness of the wafer by the method for controlling flatness according to claim 1 and applying a composition for forming a coating film on the wafer having the controlled flatness (column 3, lines 42-47).
Regarding to claim 11, Dadkhah Tehrani teaches the composition for forming a coating film is applied by spin-coating (column 8, line 60).
Regarding to claim 12, Dadkhah Tehrani teaches composition for forming a resist film is used as the composition for forming a coating film (column 6, lines 35-45).
Regarding to claim 13, Dadkhah Tehrani teaches an apparatus for controlling flatness of a wafer comprising:
a holding member having a holding surface comprising a plurality of segments (Fig. 4, element 406; column 10, line 4), wherein each of the plurality of segments comprises a dry adhesive fiber structure (Fig. 3, column 8, lines 14-18; line 55-58), and the holding member is configured to hold a wafer by making the holding surface adhere to the wafer (Fig. 4, column 10, lines 24-26, column 11, lines 10-22, holding surface of the holding member 406 is configured to hold wafer 408 by making the holding surface adhere to the wafer); and
a controller configured to release adhesion of the dry adhesive fiber structures to the wafer in a part of the plurality of segments of the holding surface of the holding member (column 10, lines 60-65; column 4, lines 10-15).
Dadkhah Tehrani does not explicitly disclose the controller is configured to release adhesion of the dry adhesive fiber structures to the wafer in a part of the plurality of segments of the holding surface of the holding member based on information on flatness of the wafer.
Sato discloses a controller configured to release adhesion structures to the wafer in a part of the plurality of segments of the holding surface of a holding member based on information on flatness of the wafer (Fig. 1, column 3, lines 42-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dadkhah Tehrani in view of Sato to configure the controller releasing adhesion of the dry adhesive fiber structures to the wafer in a part of the plurality of segments of the holding surface of the holding member based on information on flatness of the wafer in order to improve coating uniformity, thus to enhance reliability.
Regarding to claim 14, Sato teaches a measurement equipment configured to measure flatness of the wafer to obtain the information on flatness of the wafer (column 3, lines 42-44).
Regarding to claim 15, Dadkhah Tehrani teaches the dry adhesive fiber structure comprising a plurality of microfibers and/or a plurality of nanofibers is used (Fig. 3, column 7, lines 14-17, plurality of microfibers).
Regarding to claim 19, Dadkhah Tehrani as modified disclose an apparatus for forming a coating film, comprising: the apparatus for controlling flatness according to claim 13 and a coating apparatus configured to apply a composition for forming a coating film on the wafer held and made flat by the apparatus for controlling flatness (Fig. 3, column 8, lines 55-65).
Allowable Subject Matter
Claims 2, 5-8, 10, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 2, the prior art fails to anticipate or render obvious the claimed limitations including “the step of obtaining the information on flatness is a step of measuring flatness of the wafer before being held by the holding member to obtain the information on flatness” in combination with the limitations recited in claim 1.
Regarding to claim 5, the prior art fails to anticipate or render obvious the claimed limitations including “a step of judging a region to be controlled that projects towards the holding surface of the holding member out of the plurality of divided regions of the wafer based on the information on flatness; and the step of releasing adhesion is a step of releasing adhesion of the dry adhesive fiber structures to the wafer in a segment corresponding to the region to be controlled out of the plurality of segments of the holding member” in combination with the limitations recited in claim 1 and the rest of limitations recited in claim 5.
Regarding to claim 7, the prior art fails to anticipate or render obvious the claimed limitations including “a step of judging a region to be controlled that projects towards the holding surface of the holding member out of the plurality of divided regions of the wafer based on the information on flatness; and the step of releasing adhesion is a step of releasing adhesion of the dry adhesive fiber structures to the wafer in a segment corresponding to the region to be controlled out of the plurality of segments of the holding member” in combination with the limitations recited in claims 1 and 3, and the rest of limitations recited in claim 7.
Regarding to claim 8, the prior art fails to anticipate or render obvious the claimed limitations including “a step of judging a region to be controlled that projects towards the holding surface of the holding member out of the plurality of divided regions of the wafer based on the information on flatness; and the step of releasing adhesion is a step of releasing adhesion of the dry adhesive fiber structures to the wafer in a segment corresponding to the region to be controlled out of the plurality of segments of the holding member” in combination with the limitations recited in claims 1 and 4, and the rest of limitations recited in claim 8.
Regarding to claim 10, the prior art fails to anticipate or render obvious the claimed limitations including “in the step of releasing adhesion, adhesion of the dry adhesive fiber structures to the wafer is released in a part of the plurality of segments of the holding surface of the holding member based on information on flatness of the reference wafer and information on the surface state of the reference coating film in addition to the information on flatness of the wafer” in combination with the limitations recited in claims 1 and 9, and the rest of limitations recited in claim 10.
Regarding to claim 16, the prior art fails to anticipate or render obvious the claimed limitations including “the controller is configured to judge a region to be controlled that projects towards the holding surface of the holding member out of the plurality of divided regions of the wafer based on the information on flatness, and to release adhesion of the dry adhesive fiber structures to the wafer in a segment corresponding to the region to be controlled out of the plurality of segments of the holding member” in combination with the limitations recited in claim 13 and the rest of limitations recited in claim 16.
Regarding to claim 17, the prior art fails to anticipate or render obvious the claimed limitations including “the controller is configured to judge a region to be controlled that projects towards the holding surface of the holding member out of the plurality of divided regions of the wafer based on the information on flatness, and to release adhesion of the dry adhesive fiber structures to the wafer in a segment corresponding to the region to be controlled out of the plurality of segments of the holding member” in combination with the limitations recited in claim 13, claim 14, and the rest of limitations recited in claim 17.
Regarding to claim 18, the prior art fails to anticipate or render obvious the claimed limitations including “the controller is configured to judge a region to be controlled that projects towards the holding surface of the holding member out of the plurality of divided regions of the wafer based on the information on flatness, and to release adhesion of the dry adhesive fiber structures to the wafer in a segment corresponding to the region to be controlled out of the plurality of segments of the holding member” in combination with the limitations recited in claim 13, claim 15, and the rest of limitations recited in claim 18.
Regarding to claim 20, the prior art fails to anticipate or render obvious the claimed limitations including “the controller is configured to release adhesion of the dry adhesive fiber structure to the wafer in a part of the plurality of segments of the holding surface of the holding member based on information on flatness of a reference wafer and information on a surface state of a reference coating film in addition to the information on flatness of the wafer” in combination with the limitations recited in claim 13, claim 19, and the rest of limitations recited in claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,641,840, US 4,666,291, US 7,279,916, US 8,206,631, US 8,153,254, US 4,506,184, US 2012/0237730, US 2014/0363610, US 11,254,566, US 8,524,092, US 8,398,909, and US 10,774,246.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828